Opinions of the Colorado Supreme Court are available to the
           public and can be accessed through the Judicial Branch’s
         homepage at http://www.courts.state.co.us. Opinions are also
            posted on the Colorado Bar Association’s homepage at
                            http://www.cobar.org.

                                                  ADVANCE SHEET HEADNOTE
                                                             January 11, 2021

                                     2021 CO 1

No. 19SC44, In re Marriage of Hogsett & Neale—Common Law—Divorce—
Marriage and Cohabitation.

      The supreme court revisits the test for proving a common law marriage that

the court articulated over three decades ago in People v. Lucero, 747 P.2d 660 (Colo.

1987). Because many of the indicia of marriage identified in Lucero have become

less reliable, particularly in light of the recognition of same-sex marriage and other

social and legal changes, the court refines the test and holds that a common law

marriage may be established by the mutual consent or agreement of the couple to

enter the legal and social institution of marriage, followed by conduct manifesting

that mutual agreement. The core inquiry is whether the parties intended to enter

a marital relationship—that is, to share a life together as spouses in a committed,

intimate relationship of mutual support and obligation.

      In this case, the court applies the refined Lucero test and concludes that no

common law marriage existed. The court therefore affirms the judgment of the

court of appeals.
                    The Supreme Court of the State of Colorado
                    2 East 14th Avenue • Denver, Colorado 80203

                                      2021 CO 1

                          Supreme Court Case No. 19SC44
                       Certiorari to the Colorado Court of Appeals
                        Court of Appeals Case No. 17CA1484

                                In re the Marriage of

                                      Petitioner:

                                    Edi L. Hogsett,

                                           v.

                                     Respondent:

                                   Marcia E. Neale.

                                 Judgment Affirmed
                                       en banc
                                   January 11, 2021

Attorneys for Petitioner:
Griffiths Law PC
Ann Gushurst
       Littleto sn, Colorado

Radman Law Firm, LLC
Diane R. Radman
      Denver, Colorado

Aitken Law, LLC
Sharlene J. Aitken
      Denver, Colorado
Attorneys for Respondent:
Plog & Stein, P.C.
Jessica A. Saldin
Stephen J. Plog
       Greenwood Village, Colorado

Attorneys for Amicus Curiae Family Law Section of the Colorado Bar
Association:
Polidori, Franklin, Monahan & Beattie, LLC
Robin Lutz Beattie
      Lakewood, Colorado

Sherr Puttmann Akins Lamb PC
Courtney Radtke McConomy
      Greenwood Village, Colorado

Epstein Patierno, LLP
Christina Patierno
      Denver, Colorado

Attorneys for Amici Curiae the Colorado LGBT Bar Association; the Colorado
Women’s Bar Association; Lambda Legal Defense and Education Fund, Inc.;
and the National Center for Lesbian Rights:
Hogan Lovells US LLP
Mark D. Gibson
      Denver, Colorado




JUSTICE MÁRQUEZ delivered the Opinion of the Court.
JUSTICE HART specially concurs.
CHIEF JUSTICE BOATRIGHT concurs in the judgment only.
JUSTICE SAMOUR concurs in the judgment only.



                                     2
¶1     In this case and two others announced today, In re Estate of Yudkin, 2021 CO
2, __ P.3d __, and In re Marriage of LaFleur & Pyfer, 2021 CO 3, __ P.3d __, we revisit

the test for proving a common law marriage that we articulated over three decades

ago in People v. Lucero, 747 P.2d 660 (Colo. 1987). In Lucero, we held that a couple

could establish a common law marriage “by the mutual consent or agreement of

the parties to be husband and wife, followed by a mutual and open assumption of

a marital relationship.” Id. at 663. We directed that evidence of such agreement

and conduct could be found in a couple’s cohabitation; reputation in the

community as husband and wife; maintenance of joint banking and credit

accounts; purchase and joint ownership of property; filing of joint tax returns; and

use of the man’s surname by the woman or by children born to the parties. Id. at

665.

¶2     Each of the three cases before us involves a disputed common law marriage

claim. Together, they illustrate how much has changed since our decision in

Lucero. Notably for purposes of this case and LaFleur, same-sex couples may now

lawfully marry, see Obergefell v. Hodges, 576 U.S. 644 (2015) (holding that states

cannot deprive same-sex couples of the fundamental right to marry), though their

right to do so was not recognized in Colorado until October 2014, see LaFleur, ¶ 30

(describing the timeline of same-sex marriage recognition in Colorado). Yet the

gender-differentiated terms and heteronormative assumptions of the Lucero test



                                          3
render it ill-suited for same-sex couples. More broadly, many of the traditional

indicia of marriage identified in Lucero are no longer exclusive to marital

relationships.   At the same time, genuine marital relationships no longer

necessarily bear Lucero’s traditional markers. The lower court decisions in these

cases reflect the challenges of applying Lucero to these changed circumstances.

¶3    In this case, we refine the test from Lucero and hold that a common law

marriage may be established by the mutual consent or agreement of the couple to

enter the legal and social institution of marriage, followed by conduct manifesting

that mutual agreement. The core query is whether the parties intended to enter a

marital relationship—that is, to share a life together as spouses in a committed,

intimate relationship of mutual support and obligation. In assessing whether a

common law marriage has been established, courts should accord weight to

evidence reflecting a couple’s express agreement to marry. In the absence of such

evidence, the parties’ agreement to enter a marital relationship may be inferred

from their conduct. When examining the parties’ conduct, the factors identified in

Lucero can still be relevant to the inquiry, but they must be assessed in context; the

inferences to be drawn from the parties’ conduct may vary depending on the

circumstances. Finally, the manifestation of the parties’ agreement to marry need

not take a particular form.




                                          4
¶4    Having refined the Lucero test in this case, we clarify in Yudkin that whether

a common law marriage exists depends on the totality of the circumstances, and

no single factor is dispositive. Yudkin, ¶ 3. We remand that case to the probate

court for reconsideration of the common law marriage claim under the updated

framework we announce today. Id. at ¶ 24. In LaFleur, we hold that a court may

recognize a common law same-sex marriage entered in Colorado before the state

recognized same-sex couples’ right to marry. LaFleur, ¶¶ 3–5. There, we apply the

refined Lucero test and conclude that the parties did enter a common law marriage,

but we set aside the property division and spousal maintenance award and

remand for further proceedings. Id. at ¶ 6.

¶5    In this case, we apply the refined Lucero test and conclude that the record

supports the district court’s conclusion that no common law marriage existed.

Accordingly, we affirm the judgment of the court of appeals.

                       I. Facts and Procedural History

               A. Initial Petition and Separation Agreement

¶6    Edi L. Hogsett and Marcia E. Neale were in a thirteen-year relationship from

November 2001 to November 2014. The two women never formally married (and




                                         5
could not have done so in Colorado until October 2014).1 Nevertheless, in January

2015, they jointly filed a pro se petition for dissolution of marriage in Arapahoe

County District Court. The parties mediated a separation agreement stating that

they had entered a common law marriage on December 1, 2002, and that their

marriage was irretrievably broken.

¶7    The separation agreement included a division of the parties’ purported

marital property, including their home, furniture and household goods, bank

accounts, stock purchase plans, retirement plans, vehicles, pets, and other

miscellaneous assets, and provided for the division of their debts and obligations.

It also required Neale to pay Hogsett $1,000 in monthly “spousal maintenance” for

about seven years.

¶8    At the initial status conference, the court explained that it would have to

find that a marriage existed before it could address the petition for dissolution.

The parties reported that they did not have a marriage or civil union license and

stipulated to dismissal of the petition, explaining that, through mediation, they

had “fully settled all issues they had wanted to address in a dissolution case,” and




1 See LaFleur, ¶ 30 (describing the timeline of cases invalidating Colorado’s
constitutional and statutory same-sex marriage exclusions).


                                         6
that they “would be able to implement their [agreement] between themselves

[without] court involvement.” The case was dismissed.

¶9    Hogsett later sought certain retirement assets and maintenance she believed

Neale owed her under their separation agreement.         Neale communicated to

Hogsett her position that no marriage existed between them. Hogsett then filed a

second petition for dissolution of marriage that is the subject of this case. Neale

moved to dismiss, asserting, as relevant here, that the parties were never married

under common law.

                          B. District Court’s Ruling

¶10   At a hearing on Neale’s motion to dismiss, the district court heard testimony

from Neale, Hogsett, and several of their friends, relatives, and associates. The

court also considered documentary and photographic evidence of the parties’

relationship. It ultimately concluded that Hogsett had not met her burden to

prove a common law marriage under the test in Lucero, 747 P.2d at 663–65.

¶11   In its detailed oral ruling, the district court first acknowledged what we

confirm today in LaFleur: that it could recognize a common law same-sex marriage

entered in Colorado before the state recognized same-sex couples’ fundamental




                                        7
right to marry. See LaFleur, ¶ 3.2 But the court also acknowledged the difficulty of

applying Lucero to the parties’ same-sex relationship:

      [T]he elements set forth in Lucero for the [c]ourt to consider, in many
      ways, do not reflect the reality of the situation for same-sex couples
      prior to [Obergefell]. Gay marriage was illegal so no matter if a couple
      intended to be married, they couldn’t take advantage of the many
      privileges that were afforded to heterosexual couples. They couldn’t
      use the word spouse on taxes; on financial documentation; they
      couldn’t mark the other partner as spouse or wife on medical forms.

The court remarked that additional guidance from higher courts in these

circumstances would be “very helpful,” but in the absence of such guidance, the

court proceeded to apply Lucero.

¶12   In doing so, the court observed that certain Lucero factors were of limited or

no use in the context of a same-sex relationship, while others were less relevant

today than when Lucero was decided. The court acknowledged, for example, that

the parties bought a custom home together, but it accorded that factor less weight

given that cohabitation between unmarried partners is far more prevalent today.

The court also observed that in a same-sex marriage, there would be no use of a

husband’s surname by a wife, but it reasoned that this factor was not particularly

relevant in any event, given that many spouses today elect not to change their




2Because neither party here contests Obergefell’s retroactive application, that
question is not before us in this case.


                                         8
names. The court further noted that it did not believe the parties had any option

to file joint tax returns before same-sex couples could legally marry.

¶13   The court then turned to conflicting evidence related to a marriage

ceremony and exchange of rings. Hogsett testified that she and Neale exchanged

custom wedding rings in a “very intimate close marriage ceremony” at a bar. In

contrast, Neale testified that she believed they were merely exchanging

commitment rings, and that there were no family members or friends present. The

court concluded there was “evidence of [an] agreement of a committed

relationship” but reasoned that the parties might have had different

understandings of the significance of the ceremony and exchange of rings. The

court noted that neither party referred to the other as wife or mentioned marriage

in the letters and cards they exchanged. The question, the court reasoned, was

whether the parties did not use the words “married” or “wife” because of the state

of the law at the time, or because they had no intention of being married.

¶14   Turning to other evidence, the court observed that the parties had joint

ownership of property, had joint banking and credit card accounts, and had

worked with a financial advisor as a couple to manage and preserve their assets.

It also found that Hogsett had listed Neale as a primary beneficiary and domestic

partner on her 401(k) and as next of kin and life partner on a medical record. But

Hogsett had also certified on a health insurance form that she was “not married.”



                                         9
¶15     The court disagreed with Hogsett’s argument that the parties’ initial joint

petition for dissolution of marriage served as conclusive evidence that the parties

were married. It credited Neale’s testimony that she had acted on bad advice that

she had to file for divorce in order to separate the parties’ significantly intertwined

finances. The court also noted that the date of marriage specified on the petition

did not match the date the parties had consistently celebrated as their anniversary

and found it significant that the parties jointly dismissed the case shortly after

filing it. Ultimately, the court concluded that the original petition for dissolution

“cut[] both ways.”

¶16     Turning to reputation in the community, the court found that only Hogsett

had described the relationship as a marriage or had ever referred to Neale as her

wife.    However, the court again wondered whether this could have been

attributable to marriage being unrecognized for same-sex couples at the time.

¶17     In the end, the court found “credible evidence . . . that [Hogsett] believed

that she was married to [Neale].” But it also found “credible evidence that [Neale]

did not believe that she was married” to Hogsett. It noted that Neale testified that

she “do[esn’t] believe in marriage” because she “do[esn’t] believe two people can

promise each other that they’re going to love each other for the rest of their lives.”

Moreover, Neale “never referred to [Hogsett] as her wife; never told anyone she

was married; [and] never listed married or intent to be married on any legal,



                                          10
financial, or medical documents.” Accordingly, although it acknowledged the

case was “extremely difficult,” the court held that Hogsett had not met her burden

to establish a common law marriage by a preponderance of the evidence and

granted Neale’s motion to dismiss.

                         C. Court of Appeals’ Ruling

¶18   The court of appeals affirmed, concluding that the district court did not err

in applying Lucero to find that no common law marriage existed. In re Marriage of

Hogsett & Neale, 2018 COA 176, ¶¶ 3, 11, __ P.3d __.

¶19   The division noted that record evidence supported both Hogsett’s belief that

she was married and Neale’s belief that she was not. Id. at ¶ 20. It acknowledged

Hogsett’s argument that many indicia of marriage were present, including the

parties’ intertwined finances, the existence of joint accounts, and their joint

ownership of a home. Id. at ¶ 21. But it also pointed out that other evidence

showed there was no common law marriage, including the parties’ joint dismissal

of the initial petition for dissolution, Neale’s testimony that she didn’t believe in

marriage, and the absence of references to marriage in the parties’ private

correspondence. Id. at ¶¶ 19, 21. It also noted that the parties did not attempt to

marry in a state where same-sex marriage had been legalized. Id. at ¶ 21.

Ultimately, the division affirmed the lower court’s judgment, reasoning that the




                                         11
district court had discretion in weighing this evidence and that its findings were

supported by the record. Id. at ¶¶ 15, 21.

¶20   In reaching this conclusion, the division reasoned that Obergefell applies

retroactively in determining the existence of a common law marriage. Id. at

¶¶ 22–25. It also acknowledged that “the only reason that many of Lucero’s indicia

of marriage were unavailable to the parties is because of unconstitutional laws

forbidding same-sex marriage.” Id. at ¶ 22. But it concluded that the district court

had “appropriately recognized and accorded less weight to [the Lucero] factors that

were less relevant” in the context of the parties’ same-sex relationship, id. at ¶ 20,

and that competent record evidence supported the crucial finding that Neale did

not consent to a marriage, id. at ¶ 25.

¶21   In a special concurrence, Judge Furman wrote separately “to encourage our

legislature to abolish common law marriage, in conformity with the majority of

jurisdictions.” In re Marriage of Hogsett & Neale, 2018 COA 176, ¶ 35, __ P.3d __

(Furman, J., specially concurring).       He argued that common law marriage

determinations place a needlessly heavy burden on the parties and our courts. Id.

He also reasoned that, because Colorado citizens have physical and legal access to

licensed marriage and because children born to unmarried parents are now

afforded the same rights and privileges as those born to married parents, common

law marriage is no longer practically or legally necessary. Id. at ¶ 36.



                                          12
¶22     We granted Hogsett’s petition for a writ of certiorari to address how courts

should determine the existence of a common law marriage between same-sex

partners.3 In considering that question and those posed by the two other cases

before us, we necessarily revisit our common law marriage jurisprudence more

broadly.

                                     II. Analysis

¶23     We begin by observing that marriage carries not only a great array of legal

rights, benefits, and obligations, but also bears personal, social, expressive, and

religious meanings. We next explain the two legal paths to marriage in Colorado,

distinguishing common law marriage from licensed marriage. We acknowledge

that Colorado is one of the few remaining states to recognize common law

marriage and that there is some skepticism of its current utility. After reviewing

the test for proving a common law marriage set forth in Lucero, we examine how

social and legal changes since that decision have eroded its usefulness in

distinguishing marital from nonmarital unions. Finally, we refine the Lucero test




3   We granted certiorari to review the following issues:
        1. What factors should a court consider in determining whether a
           common law marriage exists between same-sex partners?
        2. Whether the court of appeals erred in affirming the trial court’s
           conclusion that no common law marriage existed between the
           same-sex couple here.


                                          13
to account for these changed circumstances and, applying the new framework

here, we conclude that there was no common law marriage in this case.

                                  A. Background

                        1. The Significance of Marriage

¶24   Marriage touches both life and death.           Courts have catalogued the

numerous significant protections, benefits, and obligations that flow from civil

marriage. See, e.g., United States v. Windsor, 570 U.S. 744, 771–74 (2013) (discussing

some of the more than 1,000 federal laws and regulations referencing marriage);

Goodridge v. Dep’t of Pub. Health, 798 N.E.2d 941, 955–57 (Mass. 2003) (discussing

benefits and obligations that turn on marital status under Massachusetts law).

Indeed, the legal ramifications of a couple’s marital status are abundant; they arise

under federal, state, and local law and span the civil and criminal realm. A

couple’s marital status has implications in civil, domestic, and probate cases, and

even plays a role in some criminal offenses.4




4For just a few examples of the legal consequences of marriage, see 8 U.S.C. § 1154
(2018) (permitting married U.S. citizens to petition for immigration status for their
foreign-born spouses); 26 U.S.C. § 6013 (2018) (allowing married couples to file
federal taxes jointly); 42 U.S.C. § 416 (2018) (providing federal old-age, survivors,
and disability insurance benefits to spouses); § 13-90-107(1)(a), C.R.S. (2020)
(establishing scope of the marital privilege); § 14-10-113, C.R.S. (2020) (requiring
equitable division of marital property upon divorce); § 15-11-102, C.R.S. (2020)
(providing for spousal intestate succession); § 18-5-102(1)(d), C.R.S. (2020)
(prohibiting forgery of false tax returns); § 18-6-201(2), C.R.S. (2020) (specifying


                                         14
¶25   Of course, “marriage is more than a routine classification for purposes of

certain statutory benefits.” Windsor, 570 U.S. at 769. The right to marry has been

recognized as fundamental, Loving v. Virginia, 388 U.S. 1, 12 (1967), and marriage

has been the wellspring of other constitutionally protected rights, see, e.g.,

Skinner v. Oklahoma ex rel. Williamson, 316 U.S. 535, 541 (1942) (procreation);

Griswold v. Connecticut, 381 U.S. 479, 485 (1965) (contraception). As “a far-reaching

legal acknowledgment of the intimate relationship between two people,” Windsor,
570 U.S. at 769, marriage “bestows enormous private and social advantages on

those who choose to marry,” Goodridge, 798 N.E.2d at 954. Marriage represents “a

deeply personal commitment to another human being . . . and the decision

whether and whom to marry is among life’s momentous acts of self-definition.”
Id. at 954–55. Indeed, for many couples, marriage is a sacred religious bond.

Obergefell, 576 U.S. at 656–57 (“Marriage is sacred to those who live by their

religions and offers unique fulfilment to those who find meaning in the secular

realm.”).




that bigamy is a class 6 felony); § 18-6-301(1), C.R.S. (2020) (making it a class 4
felony to knowingly marry an ancestor or descendant); § 19-4-105, C.R.S. (2020)
(presuming parentage of both spouses for child born to married couple); and
Denver Rev. Mun. Code § 18-412 (providing group health insurance coverage for
retirees’ spouses).


                                         15
¶26   Because marriage triggers a cascade of legal rights, benefits, and obligations,

and is laden with great historical, social, religious, and personal meaning, the

determination of a couple’s marital status is of great consequence.

             2. Licensed Marriage and Common Law Marriage
¶27   Courts have long viewed marriage as a civil contract requiring the parties’

mutual agreement. Meister v. Moore, 96 U.S. 76, 78 (1877) (“Marriage is everywhere

regarded as a civil contract.”); Taylor v. Taylor, 50 P. 1049, 1049 (Colo. App. 1897)

(“By the statutes of Colorado, marriage is declared to be a civil contract; and there

is only one essential requirement to its validity, between parties capable of

contracting, viz. the consent of the parties.”).

¶28   In Colorado, a legally recognized marriage can be achieved two ways:

formally, by fulfilling the statutory requirements of licensed marriage, or

informally, by entering a common law marriage through mutual agreement of the

parties followed by assumption of a marital relationship. See In re Peters’ Est.,

215 P. 128, 129 (Colo. 1923) (“The statutes provide a method of contracting

marriage. That method is not exclusive.”); see also Lucero, 747 P.2d at 665 (setting

forth essential requirements of a common law marriage). Couples seeking a

licensed marriage must pay a marriage license fee, obtain approval of the license,

and return the marriage certificate and license within sixty-three days of




                                          16
solemnization. §§ 14-2-105 to -109, C.R.S. (2020). Common law marriage, by

contrast, lacks these formalities solemnizing the relationship.

¶29   Historically, recognition of common law marriage allowed children of such

unions to be treated as legitimate and prevented abandoned or widowed women

from turning to the public fisc for their support. Ariela R. Dubler, Wifely Behavior:

A Legal History of Acting Married, 100 Colum. L. Rev. 957, 969–71 (2000). The

doctrine protected vulnerable spouses, typically women, who invested in and

relied on long-term relationships that were never formalized and whose

“contributions of labor and commitment . . . were not embodied in money,

property, or title.” Cynthia Grant Bowman, A Feminist Proposal to Bring Back

Common Law Marriage, 75 Or. L. Rev. 709, 711 (1996); see also Lucero, 747 P.2d at 664

(observing that common law marriage “serves mainly as a means of protecting the

interests of parties who have acted in good faith as husband and wife”).

¶30   Common law marriage also provides a path to marriage for marginalized

groups such as undocumented immigrants who, as noted by amicus curiae

Colorado Legal Services in Yudkin, may wish to avoid divulging information to

government authorities implicating their immigration status. And as pointed out

by amici the Colorado LGBT Bar Association, et al. in LaFleur, common law

marriage may be particularly important for same-sex partners who lived as

married couples for years but could not marry formally.



                                         17
¶31   Conversely, as Judge Furman described in his special concurrence below,

many believe the doctrine has outlived its usefulness given the general

accessibility of licensed marriage, the trend toward more egalitarian marriages,

and the law’s equal treatment of children born to unmarried parents. See Hogsett,

¶¶ 35–36 (Furman, J., specially concurring); see also Stone v. Thompson, 833 S.E.2d
266, 267 (S.C. 2019) (concluding that the foundations of common law marriage

“have eroded with the passage of time”). Certainly, as the record here reflects, the

inquiry is fact-intensive and invasive and forces judges to assess the degree to

which a couple’s conduct conforms to a marital ideal. Indeed, the common law

marriage doctrine holds relationships to standards that some licensed marriages

might not meet if similarly scrutinized.5

¶32   Although abolition of common law marriage is not before us today, we note

that a majority of states have abolished the doctrine.        See, e.g., Ala. Code

§ 30-1-20(a) (1975) (prohibiting parties from entering into a common law marriage

on or after January 1, 2017); 23 Pa. Cons. St. § 1103 (declaring that common law




5 The substantive limitations on licensed marriage are few: Colorado prohibits
marriages between parties under eighteen years of age (except with judicial
approval), § 14-2-106(1)(a)(I), C.R.S. (2020), and marriages that involve one party
who is in another valid marriage or civil union; marriages between a descendant
and ancestor; marriages between siblings; and marriages between an uncle or aunt
and their niece or nephew, § 14-2-110, C.R.S. (2020). Beyond these limitations, the
state simply accepts a licensed marriage as valid.


                                        18
marriages contracted after January 1, 2005 are invalid); Stone, 833 S.E.2d at 87

(prospectively abolishing common law marriage in South Carolina through

judicial decision). Indeed, Colorado and only nine other jurisdictions continue to

allow for the formation of common law marriages.6

                              B. People v. Lucero

¶33   We set forth the prevailing test for establishing a common law marriage in

Colorado more than three decades ago in People v. Lucero, a criminal case in which

the defendant objected to the admission of testimony from his alleged common

law wife on grounds that it violated the marital privilege codified at

section 13-90-107(1)(a), C.R.S. (1973). 747 P.2d at 661–62. Although the defendant

made an offer of proof consisting of his putative wife’s testimony that she

considered herself married to him and that the couple held themselves out as

married, the trial court overruled the objection, deeming the proffered testimony

insufficient to prove the common law marriage. Id. at 662.

¶34   On review, we held that a common law marriage is established by “the

mutual consent or agreement of the parties to be husband and wife, followed by a




6 Eight other states (Iowa, Kansas, Montana, New Hampshire, Oklahoma, Rhode
Island, Utah, and Texas) and the District of Columbia still recognize common law
marriage. 1 Karen Moulding & National Lawyers Guild, Sexual Orientation and the
Law § 2:9 n.15 (2020 Update).


                                       19
mutual and open assumption of a marital relationship.” Id. at 663. We observed

that the “very nature of a common law marital relationship makes it likely that in

many cases express agreements will not exist,” and thus held that when “the

agreement is denied or cannot be shown, its existence may be inferred from

evidence of cohabitation and general repute.” Id. at 664.

¶35   Our opinion emphasized that “[a] determination of whether a common law

marriage exists turns on issues of fact and credibility, which are properly within

the trial court’s discretion.” Id. at 665. For guidance, we identified certain conduct

reflecting a couple’s agreement, pointing foremost to cohabitation and the couple’s

general reputation in the community as husband and wife. Id. at 664. We

explained that courts may also consider other behavior, including “maintenance

of joint banking and credit accounts; purchase and joint ownership of property;

the use of the man’s surname by the woman; the use of the man’s surname by

children born to the parties; and the filing of joint tax returns.” Id. at 665. We

nevertheless made clear that “any form of evidence that openly manifests the

intention of the parties that their relationship is that of husband and wife will

provide the requisite proof.” Id. Because it was unclear by what criteria the trial

court evaluated the existence of the common law marriage, we remanded the case

for reconsideration under the clarified standard. Id.




                                         20
                     C. Challenges Presented by Lucero

¶36   Although Lucero sought to provide a flexible framework for evaluating the

existence of a common law marriage, the factors we identified in 1987 have

become, over time, less reliable markers to distinguish marital from nonmarital

relationships. Of particular relevance here, some of the evidence called for in

Lucero is of limited use in evaluating a same-sex relationship, particularly one

predating Colorado’s recognition of same-sex marriage. But more broadly, as the

three cases before us today make clear, many of the traditional indicia of marriage

identified in Lucero are no longer exclusive to marital relationships, while at the

same time, bona fide marriages today do not always bear Lucero’s traditional

markers. In short, social and legal changes since Lucero make its factors less

helpful in sorting out who is “acting married,” and who is not.

          1. Lucero Is Underinclusive of Common Law Same-Sex
                                Marriages
¶37   First, by its gendered language, Lucero precludes recognition of same-sex

relationships. It requires a finding that the parties agreed to be “husband and

wife” and, for evidence of such agreement, looks to factors including the parties’

reputation in the community as “husband and wife” and the use of the “man’s

surname by the woman” or by children born to the parties. Id. at 663–65. Lucero’s

heteronormative view of marriage can no longer stand. Obergefell, 576 U.S. at

675–76 (holding invalid state laws “to the extent they exclude same-sex couples


                                        21
from civil marriage on the same terms and conditions as opposite-sex couples”);

LaFleur, ¶ 5 (holding Obergefell applies retroactively). To their credit, the lower

courts in this case and in LaFleur took pains to apply Lucero to the same-sex

relationships before them in gender-neutral terms.

¶38   But the mismatch between the Lucero test and the claims of same-sex

spouses is not limited to its gendered terms. We agree with amici the Colorado

LGBT Bar Association, et al. that several of the Lucero factors raise a barrier to the

recognition of bona fide common law same-sex marriages given the history of

same-sex couples’ inability to marry and the continuing risks faced by many

individuals for being in a same-sex relationship openly. Moreover, our holding

today in LaFleur that same-sex partners may show that they entered a common

law marriage before the state recognized their right to marry does not alter the

reality that such a marriage may be difficult to prove under the factors identified

in Lucero.

¶39   For example, same-sex couples will be unable to show that they filed taxes

as a married couple or listed their partners as “spouses” on beneficiary

designations or other formal documents before same-sex marriage was legally

recognized. And although other Lucero criteria are not impossible for same-sex

couples to meet, they may be unrealistic, impracticable, or even dangerous. Most

notably, Lucero’s “holding out” requirement that couples publicly affirm their



                                         22
marital status fails to account for the precarious legal and social status LGBTQ

people and their relationships have occupied for most of this nation’s history.7

¶40   Given this reality, for some same-sex couples, “[a] truthful declaration . . . of

what was in their hearts had to remain unspoken,” Obergefell, 576 U.S. at 660, or

their marital intent was conveyed in non-traditional ways, see, e.g., Br. for Resp’t

at 3, Windsor v. United States, 570 U.S. 744 (2013), (No. 12-307) (noting that Windsor

had proposed to her late wife with a diamond brooch instead of a diamond ring

to “avoid unwelcome questions about the identity of [her] ‘fiancé’”). In short, the




7 As the U.S. Supreme Court recognized in Obergefell, until recently, “[s]ame-sex
intimacy remained a crime in many [s]tates. Gays and lesbians were prohibited
from most government employment, barred from military service, excluded under
immigration laws, targeted by police, and burdened in their rights to associate.”
576 U.S. at 661. Same-sex intimacy was not decriminalized across the country until
2003, see Lawrence v. Texas, 539 U.S. 558, 578 (2003); nationwide recognition of
same-sex marriages came only in 2015, see Obergefell, 576 U.S. at 644; and it was not
until this past summer that the Court ruled that to fire someone on the basis of
their sexual orientation or gender identity violates Title VII, see Bostock v. Clayton
Cnty., 140 S. Ct. 1731, 1737 (2020).
       Colorado is no exception to this history. In 1992, Colorado voters approved
an amendment to the state constitution, later invalidated by the U.S. Supreme
Court in Romer v. Evans, 517 U.S. 620 (1996), that sought to prevent any branch or
political subdivision of the state from protecting persons against discrimination
based on sexual orientation. It was not until 2008 that LGBTQ Coloradans found
protection in state law from discrimination in employment, housing, and public
accommodations, see § 14-15-102, C.R.S. (2020), and not until the Designated
Beneficiaries Agreements Act of 2009 that same-sex relationships were bestowed
any formal recognition by the state, see § 15-22-102, C.R.S. (2009).


                                         23
Lucero test is ill-adapted to assess whether a same-sex couple has entered into a

common law marriage.

           2. The Lucero Factors No Longer Mark a Reliable Boundary
                    Between Marital and Nonmarital Unions

¶41   Second, and more broadly, public norms have evolved since 1987. As a

result, the factors we offered in Lucero to distinguish between marital and

nonmarital relationships have become less reliable markers of that boundary.

¶42   Today, many unmarried couples live together. Stone, 833 S.E.2d at 269

(“[N]on-marital cohabitation is exceedingly common and continues to increase

among Americans of all age groups.”). Indeed, this court recognized the growing

frequency of nonmarital cohabitation two decades ago.       Salzman v. Bachrach,

996 P.2d 1263, 1267 (Colo. 2000) (noting the number of unmarried-couple

households had increased 571% from 1970 to 1993 (citing Bureau of the

Census, Marital Status and Living Arrangements: March 1993, VII–VIII, tbl.D (May

1994))).    In response to that sea change in social norms, we announced the

enforceability of contracts between unmarried cohabitating couples, id., while at

the same time cautioning that “mere cohabitation does not trigger any marital

rights,” id. at 1269 (emphasis added). In other words, since Lucero, we have

recognized that cohabitation is no longer synonymous with marriage.

¶43   The trend we observed two decades ago in Salzman has continued: The share

of adults living with an unmarried partner has more than doubled since 1995, and


                                       24
majorities across age groups now share the view that it is acceptable for a couple

to live together even if they never plan to marry. Juliana Menasce Horowitz, Nikki

Graf, & Gretchen Livingston, Marriage and Cohabitation in the U.S., Pew Rsch. Ctr.,

(Nov. 6, 2019), https://www.pewsocialtrends.org/2019/11/06/marriage-and-

cohabitation-in-the-u-s/#fn-26816-1 [https://perma.cc/RR6Z-25MK].              At the

same time, it is becoming more common and technologically feasible for spouses

to live apart. Sue Shellenbarger, The Long-Distance Marriage That’s Built to Last,

Wall St. J. (Aug. 14, 2018), https://www.wsj.com/articles/the-long-distance-

marriage-thats-built-to-last-1534252845 [https://perma.cc/8F87-RZUB]

(describing recent census data indicating the practice of married people living

apart has risen 44% since 2000 to 3.96 million). In sum, we can no longer assume

that cohabitation “clearly show[s] an intention to be married,” Lucero, 747 P.2d at

665, or that living apart necessarily disproves the existence of a marriage.

¶44   Nor is marriage today necessarily a prerequisite to procreation.

Childrearing outside marriage has become increasingly common.              Gretchen

Livingston, The Changing Profile of Unmarried Parents, Pew Rsch. Ctr., (April 25,

2018), https://www.pewsocialtrends.org/2018/04/25/the-changing-profile-of-

unmarried-parents/ [https://perma.cc/NFH9-ALM9] (“One-in-four parents

living with a child in the United States today are unmarried.”). And, as Judge

Furman observed, children born to unmarried parents are no longer denied the



                                         25
rights of children born to married parents. Hogsett, ¶ 36 (Furman, J., specially

concurring); see also, e.g., § 19-4-103, C.R.S. (2020) (providing that for purposes of

the Uniform Parentage Act, “[t]he parent and child relationship extends equally to

every child and to every parent, regardless of the marital status of the parents”);

ch. 96, sec. 1, 2018 Colo. Sess. Laws 752, 752 (“eliminat[ing] and moderniz[ing] the

outdated use of the terms ‘illegitimate child’ or ‘legitimate child’ or related terms”

in the Colorado Revised Statutes). For that matter, parentage today takes many

forms; married or not, many parents have children through adoption, §§ 19-5-201

to -203, C.R.S. (2020) (permitting individual, marital, stepparent, and second-

parent adoption), or assisted reproductive technologies, see In re Marriage of Rooks,

2018 CO 85, 429 P.3d 579. Finally, just as having shared biological or genetic

children is not an indicator of marriage, it is also not a requirement of marriage.

See Obergefell, 576 U.S. at 646 (“Precedent protects the right of a married couple not

to procreate, so the right to marry cannot be conditioned on the capacity or

commitment to procreate.”). In short, whether a couple has or raises children

together is not necessarily indicative of a marriage.

¶45   The same is true for couples’ name-changing practices. The custom cited in

Lucero of a woman adopting her husband’s surname dates back to the doctrine of

coverture, wherein “the very being or legal existence of the woman [was]

suspended during the marriage.” 1 William Blackstone, Commentaries *430.



                                         26
Today, the choice to take a partner’s surname, combine surnames, or share a newly

created surname together remains common and meaningful among both different-

sex and same-sex spouses. See, e.g., Vicki Valosik, For Same-Sex Couples, Changing

Names      Takes   on   Extra   Significance,   The   Atlantic   (Sept.   27,   2013),

https://www.theatlantic.com/national/archive/2013/09/for-same-sex-couples-

changing-names-takes-on-extra-significance/279841/ [https://perma.cc/LBA3-

LNVV]; Suzannah Weiss, Creating a Name for Themselves, N.Y. Times (March 11,

2020),         https://www.nytimes.com/2020/03/11/fashion/weddings/name-

change-after-marriage-not-always-easy.html        [https://perma.cc/F6HC-WT72].

But there may be any number of reasons, including cultural ones, that spouses and

children do not take one partner’s name at marriage. See Suzanne A. Kim, Marital

Naming/Naming Marriage: Language and Status in Family Law, 85 Ind. L.J. 893,

910–12 (2010) (discussing studies demonstrating that major determinants of name

change upon marriage include age at marriage, geographical region, gender role

traditionalism, career orientation, and educational attainment).

¶46      A couple’s financial arrangements may also be less telling these days than

before. “[C]ouples make varying arrangements regarding their finances, such that

the maintenance of ‘largely separate finances’ is a far less salient consideration

than it might have been in years past.” Gill v. Nostrand, 206 A.3d 869, 882 (D.C.

2019); see also Caroline Kitchener, Why More Young Married Couples Are Keeping



                                          27
Separate    Bank      Accounts,     The      Atlantic     (Apr.      20,     2018),

https://www.theatlantic.com/family/archive/2018/04/young-couples-

separate-bank-accounts/558473/      [https://perma.cc/4ZTG-8J6P]       (discussing

generational changes in spouses’ choices to intermingle finances). Moreover, as

noted by amicus curiae Colorado Legal Services in Yudkin, low-income individuals

may not have bank accounts or own a home and therefore may be unable to prove

a common law marriage through a joint deed or mortgage. Similarly, low-income

couples may choose to title property in only one spouse’s name because of credit

issues.

¶47   Finally, the traditions and symbols that mark marital and nonmarital

commitments are not uniform. Not every expression of commitment to a partner

constitutes an agreement to enter a marital relationship. Nor does every marriage

ceremony involve an officiated exchange of vows before family and friends at a

place of worship.8

¶48   In sum, the markers identified in Lucero have become less reliable indicators

of a marital relationship. On the one hand, the Lucero factors may be overinclusive




8 In Colorado, for example, a couple could formally marry by self-solemnizing at
the top of Sugarloaf Mountain, placing their pet’s paw print on the witness
signature to the union, and identifying the wedding location on the marriage
certificate in GPS coordinates.


                                        28
of couples who lack intent to be married yet engage in conduct once associated

only with spouses. On the other hand, the factors may be underinclusive of

genuine marriages that don’t conform to a traditional model.

              D. Proving a Common Law Marriage in Colorado
¶49   Given these significant social and legal developments since our decision in

Lucero, the test and its factors require refinement. We therefore hold that a

common law marriage may be established by the mutual consent or agreement of

the couple to enter the legal and social institution of marriage, followed by conduct

manifesting that mutual agreement. The key question is whether the parties

mutually intended to enter a marital relationship—that is, to share a life together

as spouses in a committed, intimate relationship of mutual support and mutual

obligation. In assessing whether a common law marriage has been established,

courts should give weight to evidence reflecting a couple’s express agreement to

marry. In the absence of such evidence, the parties’ agreement to enter a marital

relationship may be inferred from their conduct. When examining the parties’

conduct, the factors identified in Lucero can still be relevant to the inquiry, but they

must be assessed in context; the inferences to be drawn from the parties’ conduct

may vary depending on the circumstances. Finally, the manifestation of the

parties’ agreement to marry need not take a particular form.




                                          29
¶50   Our refinement retains the core parts of the Lucero test: the centrality of the

couple’s mutual consent or agreement to marry, the requirement of some

manifestation of that consent, and a flexible inquiry into the totality of the

circumstances that relies on the factfinder’s credibility determinations and

weighing of the evidence. We emphasize that, as was true under Lucero, a mutual

agreement to marry does not alone suffice; there must be some evidence of

subsequent conduct manifesting that agreement. See 747 P.2d at 663.

¶51   But in light of the Supreme Court’s decision in Obergefell, we discard Lucero’s

gendered language. In addition, we conclude that the conduct manifesting the

parties’ agreement to marry need not take the form of “mutual public

acknowledgment,” id., or “open marital cohabitation” in every case, id. at 664

(quoting Homer Clark, Law of Domestic Relations 48 (1968)). There may be cases

where, particularly for same-sex partners, a couple’s choice not to broadly

publicize the nature of their relationship may be explained by reasons other than

their lack of mutual agreement to be married. We are satisfied that in such cases,

a general requirement to introduce “some objective evidence of the relationship”

will sufficiently guard against fraudulent assertions of marriage. Id. (quoting

Clark, supra, at 48).

¶52   Finally, the refined test reflects that it is more difficult today to say that a

court will know a marriage when it sees one. Indeed, Colorado recognizes in civil



                                         30
unions a legal relationship wholly separate from marriage notwithstanding that

civil unions entail virtually the same “benefits, protections, and responsibilities

afforded by Colorado law to spouses.” § 14-15-102, C.R.S. (2020).

¶53   Given this reality, the refined test emphasizes the importance of the parties’

mutual agreement to enter a marital relationship. Whatever deep transformations

marriage has undergone, see Obergefell, 576 U.S. at 660, we have consistently

recognized it as a civil contract requiring the mutual assent of the parties.

¶54   Parties asserting a common law marriage need not prove that they had

detailed knowledge of and intent to obtain all the legal consequences that attach

to marriage.   As we hold today in LaFleur, ¶¶ 32, 37, a same-sex couple in

particular need not show intent to enter a marriage the state would have

recognized at the time as lawful. Instead, the essential inquiry is whether the

parties mutually intended to enter a marital relationship. As noted, courts should

accord weight to evidence of the couple’s express agreement to marry, but in the

absence of such evidence, the couple’s mutual intent may be inferred from their

conduct, albeit judged in context.9




9 Discerning the intent of a same-sex couple may require particular care. Before
formal same-sex marriage was recognized, many same-sex couples expressed their
commitment through the exchange of rings or in ceremonies ranging from the
simple to the elaborate. But such acts of commitment varied widely; to


                                         31
¶55   The conduct we identified in Lucero can still be relevant to this inquiry.

Although we disavow Lucero’s heteronormative terms like “husband and wife,”

other factors, such as the parties’ cohabitation, reputation in the community as

spouses, maintenance of joint banking and credit accounts, purchase and joint

ownership of property, filing of joint tax returns, and use of one spouse’s surname

by the other or by children raised by the parties may still be considered as evidence

manifesting the couple’s intent to be married.

¶56   In addition, a court should consider: evidence of shared financial

responsibility, such as leases in both partners’ names, joint bills, or other payment

records; evidence of joint estate planning, including wills, powers of attorney,

beneficiary and emergency contact designations; and symbols of commitment,

such as ceremonies, anniversaries, cards, gifts, and the couple’s references to or

labels for one another. Courts should also consider the parties’ sincerely held

beliefs regarding the institution of marriage.

¶57   While the inquiry should focus on the couple’s conduct and attitude during

the relationship, a party’s behavior when a relationship ends may be instructive.

For example, a partner who asserts a common law marriage years after the couple




automatically ascribe marital intent to them without examining other
circumstances of the relationship fails to appreciate the diversity of attitudes in the
LGBTQ community toward the institution of marriage.


                                          32
broke up has a less credible claim than one who promptly asserts spousal status

for dissolution or probate purposes.      In addition, conduct inconsistent with

marriage that occurs as a relationship is breaking down does not negate a finding

of common law marriage where there is evidence of the parties’ earlier mutual

agreement to be married. In other words, infidelity, physical separation, or other

conduct arising as the relationship is ending does not invalidate a couple’s prior

mutual agreement to enter a common law marriage.

¶58   Finally, a court generally must establish the date of any common law

marriage.   We note that ordinarily, where a legal impediment prevents an

otherwise valid marriage (e.g., where one of the parties is already married to

another person), the effective date of the marriage is the date the legal impediment

is removed. However, the former exclusion of same-sex couples from marriage

cannot constitute a legal impediment because that exclusion has been held

unconstitutional. See LaFleur, ¶¶ 4, 33–35.

¶59   In sum, courts may continue to look to the parties’ conduct for evidence of

an implied agreement to marry. But Lucero’s assumption that the presence of a

particular factor necessarily supports a finding of marriage (or that its absence

necessarily weighs against a finding of marriage) can no longer hold. Instead, the

inferences to be drawn from the parties’ conduct will vary depending on the

circumstances. In some cases, the presence of a factor is persuasive evidence of



                                        33
marriage (e.g., the taking of a partner’s last name following a ceremony), while its

absence is of no significance. In other cases, the absence of a factor is telling (e.g.,

the fact that a couple never cohabitated), while the presence of that factor is

unhelpful. Finally, the significance of a given factor will depend on the individual,

the relationship, and the broader circumstances, including cultural differences.

For example, one same-sex couple’s use of the label “partner” may convey

“spouse,” while another’s may not. In Spanish-speaking communities, a person’s

use of the reference “mujer” may or may not convey “wife.” Mujer, Real Academia

Española, Diccionario de la Lengua Española, 23d ed., https://dle.rae.es/mujer

[https://perma.cc/84A9-4YNQ] (defining “mujer” as both “person of the female

sex” and “wife or female partner”). The court must consider the evidence in all its

context. See, e.g., Gill, 206 A.3d at 879–80 (explaining the trial court’s finding that

the absence of a ceremony or honeymoon supported an inference against

marriage, not because those celebrations are traditional, but in light of evidence of

how the parties and their community signified important events).

¶60    We recognize that common law marriage determinations present difficult,

fact-intensive inquiries. But we have full faith that our judges, who interact daily

with Colorado families in all their diversity, can fairly make these sensitive

assessments.




                                          34
         E. Applying the Refined Framework, the Parties Did Not
          Mutually Intend to Enter into a Common Law Marriage
¶61   Applying our revised framework for evaluating a common law marriage to

this case, we conclude that the record supports the trial court’s conclusion that the

parties did not mutually intend to enter a marital relationship and thus, Hogsett

failed to meet her burden to establish the existence of a common law marriage.

¶62   We begin by reviewing evidence of an express agreement to marry. Hogsett

testified that the parties exchanged custom wedding rings before friends and

patrons at a bar, but later “backtracked and agreed” that only bar patrons were

present. She was unable to confirm the exact date of the ring exchange. Neale, in

contrast, testified that the parties merely exchanged rings “[t]o express

commitment to the relationship,” that it was “nothing significant,” and that there

were no family or friends present. As noted above, the traditions and symbols that

mark marital commitments are not uniform; it is possible that an impromptu,

intimate exchange of rings in a bar can be a marriage ceremony if the parties

mutually intend it to be. Here, the district court found the evidence of this

ceremony only partially helpful; it found there was evidence of a committed

relationship but that the parties had different interpretations of the significance of

the ring exchange.

¶63   Because the evidence of an express agreement to marry is inconclusive, we

turn to evidence of the parties’ conduct to determine if such an agreement may be


                                         35
inferred. Considering the totality of the circumstances and viewing the evidence

in context, we conclude that the record supports the district court’s determination

that there was no mutual agreement of the parties to enter into a marital

relationship.

¶64    Hogsett and Neale never celebrated the date of the ring exchange as an

anniversary; they did not wear their rings consistently; and they never referred to

each other as wife or mentioned marriage in letters and cards they exchanged.

True, it is possible that the couple did not celebrate the ring exchange as an

anniversary or refer to each other as spouses because they were not and could not

be formally married at the time. But they never privately celebrated the ring

exchange as a key date in their relationship, and in communications with third

parties, including family and long-time friends, only Hogsett ever referred to

Neale as her wife or described the relationship as a marriage. Here, there is no

evidence that the parties chose to hide the true nature of their relationship for fear

of disapproval or discrimination.

¶65   The parties did cohabitate and bought a custom home together, had joint

banking and credit accounts, and went to a financial advisor to manage and

preserve their assets as a couple. This evidence tends to demonstrate a committed

relationship of mutual support and obligation, but it is not necessarily dispositive

proof of a marital relationship, given the modern trends noted above regarding



                                         36
unmarried couples’ varying financial arrangements. Hogsett also listed Neale as

a primary beneficiary and domestic partner on her 401(k) and as next of kin and

life partner on a medical record, indicating an intent to have a legally recognized

relationship. Neale, however, did not make any similar designations.

¶66   Some of the evidence does not point in either direction. For example,

Hogsett’s certification on a health insurance form that she was “not married” is of

little significance, as the option to be formally married in Colorado was not legally

available at the time. For the same reason, the parties’ failure to file joint tax

returns during that time contributes little to the inquiry. Notably, we disagree

with the court of appeals’ suggestion that the parties’ failure to attempt to get

married in a state where same-sex marriage was legal weighs against a finding of

common law marriage. Hogsett, ¶ 21. A couple’s decision not to formally marry

does not reflect lack of intent to enter a common law marriage.

¶67   As discussed above, the parties’ behavior after the relationship ends may be

instructive.   Here, Hogsett points to the parties’ petition for dissolution of

marriage and their mediated separation agreement as evidence that they had

agreed to be married. It is true that Neale was the one to suggest “divorce” to

Hogsett and that Neale signed the petition and separation agreement without

refuting the existence of a marriage. That said, the district court credited Neale’s

testimony that she “was given bad advice” and thought she was required to file



                                         37
for dissolution in order to separate their finances.        Moreover, the parties

acknowledged at their initial status conference in that proceeding that they had

“no marriage or civil union license” and then jointly and promptly dismissed the

action. In short, the filing of the initial petition for dissolution and the parties’

separation agreement is not conclusive evidence that the parties intended to enter

a common law marriage.10

¶68   Returning to the core query, it is clear that both parties were in a committed,

intimate relationship for thirteen years. Nevertheless, to establish a common law

marriage, there must be mutual intent to enter a marital relationship. Although

Hogsett testified that she had such intent, the record reflects that Neale did not.

¶69   Neale testified that she “do[es]n’t believe in marriage.       [She] do[es]n’t

believe two people can promise each other that they’re going to love each other

for the rest of their lives.”   And importantly, Hogsett confirmed that Neale

expressed to her that “she doesn’t believe in marriage because she believes that

there’s . . . a higher power than that.” The district court thus made a credibility

determination that Neale “never asked to be married, . . . doesn’t believe in




10We reject Hogsett’s reliance on appeal on the parol evidence rule. The court of
appeals declined to consider this contention because it was raised for the first time
on appeal. Hogsett, ¶¶ 26–27. Even assuming that this contention was preserved,
the trial court properly considered the extrinsic evidence proffered by both parties
to determine whether there was a mutual agreement to be married.


                                         38
marriage[, and] doesn’t believe that two people can be in . . . love their whole life.”

In sum, while Hogsett may have intended to be married, there is insufficient

evidence to conclude such intent was mutual, despite both parties’ clear

commitment to each other and other indicia of a marital relationship. Accordingly,

we conclude that there was no common law marriage and affirm the court of

appeals’ judgment.11

                                  III. Conclusion

¶70   Today we refine the test from Lucero and hold that a common law marriage

may be established by the mutual consent or agreement of the couple to enter the

legal and social institution of marriage, followed by conduct manifesting that

mutual agreement. The key inquiry is whether the parties intended to enter a

marital relationship—that is, to share a life together as spouses in a committed,

intimate relationship of mutual support and obligation. In assessing whether a

common law marriage has been established, courts should accord weight to

evidence reflecting a couple’s express agreement to marry. In the absence of such

evidence, the parties’ agreement may be inferred from their conduct. When

examining the parties’ conduct, the factors identified in Lucero can still be relevant




11We decline to consider Hogsett’s “estoppel by contract” argument as we agree
with the court of appeals that this contention was not properly preserved. Hogsett,
¶ 27.


                                          39
to the inquiry but must be assessed in context; the inferences to be drawn from the

parties’ conduct may vary depending on the circumstances.             Finally, the

manifestation of the parties’ agreement to marry need not take a particular form.

Applying this refined test here, we hold the record supports the trial court’s

conclusion that there was no mutual intent of the parties to enter into a common

law marriage. Accordingly, we affirm the judgment of the court of appeals.

Hogsett’s request for attorney’s fees and costs is denied.

JUSTICE HART specially concurs.
CHIEF JUSTICE BOATRIGHT concurs in the judgment only.
JUSTICE SAMOUR concurs in the judgment only.




                                         40
JUSTICE HART, specially concurring.

¶71   I fully join the majority opinion in this case, as well as in In re Estate of Yudkin,

2021 CO 2, __ P.3d __, and In re Marriage of LaFleur & Pyfer, 2021 CO 3, __ P.3d __,

because the opinions offer helpful refinement of the common law marriage test to

be applied to those common law marriages that have already been entered. I write

separately to express my concerns regarding the validity of common law marriage

going forward. The historic conditions that once justified the need for the doctrine

are no longer present, its application is often unpredictable and inconsistent, and

it ties parties and courts up in needlessly costly litigation. It is my view that

Colorado should join the overwhelming majority of states and abolish it.

¶72   Common law marriage travelled to colonial America from England, where

it had been a creature of English common law. See Cynthia Grant Bowman, A

Feminist Proposal to Bring Back Common Law Marriage, 75 Or. L. Rev. 709, 719–20

(1996). While not recognized in every jurisdiction, it was recognized in many

American states and territories, including Colorado.              There are numerous

explanations for the wide acceptance of common law marriage in the early decades

of the nation. Many posit that frontier America was difficult to travel and sparsely

populated, making it unduly complicated for a couple wishing to marry to reach

a religious or government official who could perform a formal wedding. See id. at

722–24. Common law marriage was also deemed necessary because of prevailing



                                            1
moral judgments about unwed mothers and children born out of wedlock. And it

was used as a way to situate financial responsibility for indigent women with their

common law husbands rather than with the “public fisc.” See maj. op. ¶ 29.

¶73   Today’s world looks very different—socially, legally, and practically—than

the world did when common law marriage was a majority rule among the states.

“The paternalistic motivations underlying common-law marriage no longer

outweigh the offenses to public policy the doctrine engenders.” Stone v. Thompson,

833 S.E.2d 266, 269 (S.C. 2019). Acceptance in society is no longer dependent on

one’s marital status or that of one’s parents. See Marriage of Hogsett, 2018 COA 176,

¶ 36, __ P.3d __ (Furman, J., specially concurring). And Colorado is hardly the

frontier state it once was. Even residents in our most rural counties have ready

access to the legal infrastructure for a licensed marriage. The process is quick and

simple with minimal cost. See §§ 14-2-104 to -109, C.R.S. (2020).

¶74   As the justifications for common law marriage have receded, social norms

surrounding romantic relationships and childrearing have changed and the

acceptance of non-marital cohabitation and co-parenting has increased. See maj.

op. ¶¶ 42–43. Moreover, many couples choose to cohabit or otherwise enter long-

term partnerships that look very much like marriages, but with absolutely no

desire or intention to participate in the institution of marriage. The majority

opinion refines our common law marriage analysis to account for these and other



                                         2
developments. Id. at ¶¶ 49–59. But there is no doubt these modern trends have

made it more difficult for a layperson to understand what constitutes a common

law marriage. In prospectively abolishing common law marriage in its state, the

South Carolina Supreme Court noted that this confusion has transformed the

doctrine into a “mechanism which imposes marital bonds upon an ever-growing

number of people who do not even understand its triggers.” Stone, 833 S.E.2d at

270; see also Br. of Amicus Curiae Colorado Legal Services, at 24, In re Estate of

Yudkin, 2021 CO 2 (noting the confusion surrounding common law marriage, as a

result of which “common law marriage is ‘over-diagnosed’ by many supportive

services entities, who may recommend that individuals be safe and file a court case

that may necessitate court and lawyers’ fees that might never have been

required”). As modern relationship trends evolve, the incongruity between the

doctrine and the behavior and expectations of the public will become only greater

and it will grow increasingly difficult “to say that a court will know a marriage

when it sees one.” Maj. op. ¶ 52.

¶75   Perhaps not surprisingly, then, although many states once recognized

common law marriage, today Colorado is one of only ten jurisdictions to do so.

See id. at ¶ 32. Most of those states have prospectively eliminated common law

marriage through legislative enactment, though in some states the courts have

weighed in to disapprove this common law doctrine. See id.; see, e.g., Stone,



                                        3
833 S.E.2d at 270 (noting both that many states had abolished the doctrine

legislatively and that the elimination of common law marriage in South Carolina

would be prospective only); PNC Bank Corp. v. Workers’ Comp. Appeal Bd., 831 A.2d
1269, 1279 (Pa. Commw. Ct. 2003) (explaining the court’s view that common law

marriage should no longer be recognized). In Colorado, common law marriage

has been incorporated into statutory law only to the limited extent that section

14-2-109.5, C.R.S. (2020), requires that parties to a common law marriage be at least

eighteen years old and that the marriage not violate any of the prohibitions set

forth in section 14-2-110, C.R.S. (2020). Given these limited statutory provisions, I

believe that the courts could take up the question of whether to continue to

recognize common law marriage. The better course, however, would be for the

General Assembly to consider whether the doctrine should be prospectively

abolished in the state. See Marriage of Hogsett, ¶¶ 35–36.

¶76   A guiding principle of our system of justice should be to promote consistent,

predictable, and just outcomes. First Nat’l Bank v. Rostek, 514 P.2d 314, 318 (Colo.

1973). Our common law marriage analysis is often at odds with this commitment.

As we see in the trilogy of cases we decide today, “courts struggle mightily to

determine if and when parties expressed the requisite intent to be married.” Stone,
833 S.E.2d at 269. Further, the fact-intensive inquiry required is lengthy and

expensive and delves into sensitive areas of the parties’ lives. Requiring those who



                                         4
wish to be married in Colorado to obtain a marriage license would remedy these

issues and provide a bright-line rule for courts to rely on.

¶77   For these reasons, I urge the legislature to abolish the common law marriage

doctrine.




                                          5
CHIEF JUSTICE BOATRIGHT, concurring in the judgment only.

¶78   “[T]he cardinal principle of judicial restraint [is that] if it is not necessary to

decide more, it is necessary not to decide more.” PDK Lab’ys Inc. v. U.S. Drug Enf’t

Admin., 362 F.3d 786, 799 (D.C. Cir. 2004) (Roberts, J., concurring in part and

concurring in the judgment). Today, the majority announces new factors for

establishing common law marriage even though those factors are ultimately

irrelevant under the circumstances of this case: Both Marcia Neale and Edi Hogsett

testified that Neale did not intend to be married, and the district court made a

credibility determination that Neale “never asked to be married, . . . doesn’t

believe in marriage[, and doesn’t] believe that two people can be in . . . love their

whole life [sic].” Therefore, the couple’s relationship indisputably did not satisfy

the fundamental common law marriage requirement of “mutual intent to enter a

marital relationship,” maj. op. ¶ 68, and no factors—new or old—can change that

reality. Thus, in my view, the majority decides more than is necessary because the

record clearly evinces—without considering any factors—that no common law

marriage existed. And in deciding what it need not, the majority also potentially

broadens the definition of marriage in a way that I fear will only further confuse

the already complex concept of common law marriage. Because I agree, however,

with the majority’s ultimate conclusion that Neale and Hogsett did not enter into

a common law marriage, I respectfully concur in the judgment only.



                                           1
¶79   The majority repeatedly affirms the long-held principle that a common law

marriage exists only with “mutual consent or agreement of the couple to enter the

legal and social institution of marriage.” Id. at ¶ 3; see also 52 Am. Jur. 2d Marriage

§ 39 (2020) (“For a common-law marriage to be formed, there must be a mutual

intent to be married, as well as a mutual consent.” (emphasis added) (footnote

omitted)). Intent to be married forms the cornerstone of every marriage, common

law or otherwise—in fact, it is “[t]he core query” in proving a common law

marriage. Maj. op. ¶ 3. In that regard, the majority is correct.

¶80   Despite the majority’s repeated emphasis on the vital nature of marital

intent, however, it glosses over the reality that the factors for establishing common

law marriage need only be employed when there exists credible disagreement as

to the parties’ intent. Indeed, the very purpose of using factors to examine the

parties’ conduct is to ascertain their intent. See id. at ¶ 54 (“[I]n the absence of [an

express agreement to marry], the couple’s mutual intent [to enter a marital

relationship] may be inferred from their conduct . . . .”); see also Estate of Yudkin,

2021 CO 2, ¶ 23, __ P.3d __ (“The purpose of examining the couple’s conduct

is . . . to discover their intent.”). If one party claims, for example, that both she and

her partner intended to be married, but her partner denies such intent, then a court

should look at the parties’ relevant conduct to determine whether the denying

partner actually possessed such intent. In other words, the factors for establishing


                                           2
common law marriage become relevant only when there exists a credible

disagreement between the parties about their intent to be married. If, however,

there exists no credible disagreement, then the factors are irrelevant.

¶81    Here, the record makes clear that there exists no credible disagreement

about Neale and Hogsett’s mutual intent to be married—a fact the majority

acknowledges when it says that the court “found ‘credible evidence that [Neale]

did not believe that she was married’ to Hogsett.” Maj. op. ¶ 17. In point of fact,

Neale testified that she never believed in marriage, and Hogsett admitted that she

was aware of this belief throughout the duration of her relationship with Neale,

testifying that “[Neale] doesn’t believe in marriage because she believes that

there’s something, a higher power than that.” Although many of the factors under

the now-superseded Lucero standard weighed in favor of finding a common law

marriage, the district court correctly concluded that no common law marriage

existed because it found credible Neale’s assertion that she “never asked to be

married, . . . doesn’t believe in marriage[, and doesn’t] believe that two people can

be in . . . love their whole life [sic].”

¶82    In my view, the district court’s finding should obviate any further inquiry

into whether Neale and Hogsett entered into a common law marriage. This is

particularly true considering that the determination of parties’ intent to marry

“relies on the factfinder’s credibility determinations and weighing of the



                                            3
evidence.”    Maj. op. at ¶ 50.      The district court made those credibility

determinations, weighed the evidence, and found no mutual intent to be married.

That absence of mutual intent to be married is dispositive. The inquiry should

end. The majority, however, presses on.

¶83   The structure of the majority’s analysis, itself, speaks against applying the

factors on these facts. After finding evidence of an express agreement to marry

“inconclusive,” the majority evaluates evidence under several of the new factors.
Id. at ¶¶ 63–67. This exercise yields little: only the undisputed conclusion that

“both parties were in a committed, intimate relationship for thirteen years.” Id. at

¶ 68. Then, circling back to the beginning and “[r]eturning to the core query,” the

majority re-emphasizes that “there must be mutual intent to enter a marital

relationship.” Id. Then, relying not on the factors but on Neale’s testimony that she

did not believe in marriage and Hogsett’s testimony acknowledging Neale’s

views, the majority ultimately explains that, “while Hogsett may have intended to

be married, there is insufficient evidence to conclude such intent was mutual,

despite both parties’ clear commitment to each other and other indicia of a marital

relationship.” Id. at ¶ 69. Therefore, the majority finds that Neale and Hogsett did

not enter into a common law marriage. Id.

¶84   To announce new factors on these facts—which, as the majority

demonstrates, do not require application of the factors—violates the cardinal



                                         4
principle of judicial restraint. To be clear, I take no issue with the new factors

announced by the majority, themselves, and I appreciate the majority’s desire to

update the test for establishing common law marriage. But what I do take issue

with is that the majority’s announcement of those factors on these facts obscures

and confuses the purpose of applying common law marriage factors: to help a

court determine whether the parties intended to be married. It is a futile exercise

to apply factors to determine such intent when every party—including the party

who has the burden of proving common law marriage—agrees that the intent to

be married never existed. I worry that the majority needlessly directs courts to

engage in a factor-based analysis, even in cases with—as here—an undisputed lack

of “mutual consent or agreement of the couple to enter the legal and social

institution of marriage.” Id. at ¶ 3.

¶85   I also worry that the majority potentially broadens the definition of marriage

in a way that will cause additional confusion. The majority equates intent to enter

into a marital relationship with intent to be together “in a committed, intimate

relationship of mutual support and obligation.” Id.   But while a marital

relationship and a “committed, intimate relationship of mutual support and

obligation” certainly overlap, they are not necessarily the same.          In fact,

relationships in which one or both of the parties do not intend to be married could

potentially satisfy this definition of marriage. The majority, itself, acknowledges



                                         5
as much. Indeed, while reasoning that Neale and Hogsett’s cohabitation, purchase

of a home, and joint financial accounts “tend[] to demonstrate” a “committed,

intimate relationship of mutual support and obligation,” the majority ultimately

concludes that these factors “[are] not necessarily dispositive proof of a marital

relationship,” id. at ¶ 65 (emphasis added), and finds that the parties did not enter

into a common law marriage. Id. at ¶ 69.

¶86   In addition to causing confusion, further defining marriage is also

unnecessary. As the Supreme Court of New Jersey recognized, when partners

announce they are married, no further explanation is necessary, because “[w]hen

you say that you are married . . . everyone can instantly relate to you and your

relationship [and others] don’t have to wonder what kind of relationship it is or

how to refer to it or how much to respect it.” Lewis v. Harris, 908 A.2d 196, 226

(N.J. 2006). In other words, marriage is marriage.

¶87   In sum, I do not think it appropriate for the majority to announce new

factors for establishing common law marriage on these facts. Neale and Hogsett’s

relationship indisputably did not satisfy the fundamental requirement of mutual

intent, and I worry that the factors announced by the majority as well as the

potential broadening of the definition of marriage will only further confuse the

already complex concept of common law marriage. Because I agree, however,




                                         6
with the majority’s ultimate conclusion that Neale and Hogsett did not enter into

a common law marriage, I respectfully concur in the judgment only.




                                       7
JUSTICE SAMOUR, concurring in the judgment only.

¶88   For the reasons articulated in my dissenting opinion in the companion case

of In re Marriage of LaFleur & Pyfer, 2021 CO 3, __ P.3d __ (Samour, J., dissenting),

I respectfully concur in the judgment only. I recognize that Obergefell v. Hodges,

576 U.S. 644 (2015), requires us to treat our state’s ban on same-sex marriage

during the relevant timeframe as though it never existed. But even so, and even

assuming, alternatively, Obergefell’s retroactive application, I would conclude that

Edi L. Hogsett and Marcia E. Neale could not have mutually intended or agreed

to enter into the legal relationship of marriage in Colorado between December 2002

and November 2014. See LaFleur, ¶ 76. Because Obergefell was not announced until

June 2015, Hogsett and Neale could not have intended or agreed to be in a legally

sanctioned marriage. As a matter of law, neither Obergefell’s effect on our state law

nor Obergefell’s retroactive application can transform Hogsett and Neale’s mutual

intent and agreement at the time they exchanged rings in 2002.

¶89   Only after Obergefell rendered our state’s prohibition on same-sex marriage

unconstitutional in June 2015 could Hogsett and Neale have mutually intended

and agreed to enter into the legal relationship of marriage.1 See LaFleur, ¶ 77. And,




1The majority notes in In re Marriage of LaFleur & Pyfer, 2021 CO 3, __ P.3d __, that
in 2014, eight months before Obergefell, two Tenth Circuit cases out of Utah and


                                         1
because common law marriage in Colorado requires mutual intent and agreement

to enter into the legal relationship of marriage, I would hold that, as a matter of

law, Hogsett and Neale could not have entered into a common law marriage

during the relevant timeframe. See id. at ¶¶ 76–77.

¶90   I would therefore affirm the court of appeals’ judgment on different

grounds than the majority. Accordingly, I concur in the judgment only.




Oklahoma had effectively declared Colorado’s prohibition on same-sex marriage
unconstitutional. Id. at ¶ 30 (indicating that “Colorado began to recognize same-
sex marriages” in October 2014, just days before Hogsett and Neale ended their
relationship). Be that as it may, given the way we framed the question we agreed
to review in LaFleur, I assume for purposes of this dissent that Colorado’s
prohibition on same-sex marriage became unconstitutional when Obergefell was
penned in June 2015.


                                        2